DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 01/30/2019.  The concurrently filed preliminary amendment has been entered.  Claims 1-11 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 01/30/2019, 07/08/2020 and 01/27/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 

Foreign Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Drawings
The drawings are objected to because, in Figure 2, reference numeral 14 (each occurrence) is encircled in violation of 37 CFR 1.84(p)(1).  Corrected drawing sheet(s) in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 
Objection – Specification
	The disclosure is objected to because of the following informalities: referring to page 14, lines 8-9, the reference to “second calculation module 20” is in error in that “20” should read –21-- (cf., page 13, line 7).    Appropriate correction of the specification is required. 

Objection – Claims
	Claim 2 is objected to because of the following informalities: in the penultimate line, “the reactor” should be amended to –the at least one reactor-- for consistency in terminology (cf., claim 1, line 3); and in the final line, “apparatuses” should be amended to –equipment-- for consistency in terminology (cf., claim 1, line 6: “a plurality of measurement equipment…”).  
	Claims 3-8 are objected to because of the following informalities: the term "further" should be inserted before “comprises” to clarify that said claims introduce control variables in addition to the plurality of control variables recited in claim 1. 
	Appropriate correction of the aforementioned claims is required. 
Claim Interpretation
	With respect to claims 1, 9 and 10, the Office construes the terms “high-pressure” and “low-pressure” to mean stripper pressures ranging from 16 to 18 barg and from 4.5 to 6 barg, respectively, in accordance with their respective definitions as set forth on page 5, line 16-19 of the specification.  

Claim Rejections – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See MPEP § 2161.01(I).  Here, the most relevant portion of the specification (at page 6, lines 15-20) discloses, “software means 30 are a program or set of programs for a computer that can be downloaded into the memory of the central electronic processing and control unit 16 itself and comprising portions of software code for implementing the steps of the method according to the present invention.”  Beyond this general disclosure, the specification provides no specific description concerning computer hardware or software code needed to achieve the claimed function (“implementing the control method of claim 1”).   In particular, the specification fails to explain how the various control variables described therein, particularly on pages 8-12 and 14-24, are to be converted into portions of code that will in fact achieve the claimed function.  Because the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, claim 11 is properly rejected as failing to comply with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Further as to Claim 1, the recitation “results of laboratory analyses” (see lines 14-15) presents an indefiniteness issue as it not clear from the specification what “results” is intended to encompass in terms of property data and from what laboratory analyses such results are to be obtained.  Clarification at least by way of explanation is required.  
	Further as to Claim 1, the claim recites “the vent flow-rate of a thermostatic circuit” (see line 11).  According to the specification (see page 16), this control variable is calculated by a fourth calculation module but the claim fails to specify how the vent flow-rate from the thermostatic circuit is to be determined.  The claim is therefore incomplete, hence indefinite, for omitting an essential step, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
	Further as to Claim 1, the recitation “said oil flow-rate for feeding said second stripper” (see line 28) presents an indefiniteness issue as being inconsistent with the antecedent recitation specifying “the oil flow-rate for feeding said first stripper” (cf., lines 9-10; emphasis added).  The inconsistency engenders confusion as to which stripper(s) (first, second or both?) the oil flow-rate applies.  
	Further as to Claim 1, the term "substantially constant” (viscosity value) (see line 37) is a relative term which renders the claims indefinite. The term is not defined by the claim, the specification does not provide a definition or standard for ascertaining the permissible variability in the value, and, thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In 
	Regarding Claim 2, the claim provides the limitation to “the recycling flow rate…” (see, penult. line).  There is no proper and sufficient antecedent basis for this limitation in the claim or from parent claim 1.  
	Claims 2-11 depend on claim 1 such that the reasoning used to reject claim 1 will be relied upon to reject the depend portions of said claims. 

Conclusion
	Claims 1-11, as best understood, are deemed free of the prior art.  However, in view of the objections and rejections under 35 U.S.C. 112 set forth supra, no claims are in condition for allowance at this time. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/02-10-21